Citation Nr: 1109997	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-05 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable disability rating for musculoligamentous strain of the right knee.

2.  Entitlement to an initial compensable disability rating for musculoligamentous strain of the left knee.

3.  Entitlement to an initial compensable disability rating for musculoligamentous strain of the right ankle.

4.  Entitlement to an initial compensable disability rating for musculoligamentous strain of the left ankle.

5.  Entitlement to an initial compensable disability rating for mechanical low back strain.

6.  Entitlement to an initial compensable disability rating for tendinitis of the left shoulder.

REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active military service from June 1998 to June 2002 and from January 2004 to April 2005.  He later returned to active duty in May 2009.

This appeal to the Board of Veterans' Appeals (Board) comes from a May 2008 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that his service-connected bilateral knee, bilateral ankle, low back, and left shoulder disabilities are more disabling than the current noncompensable disability ratings reflect.  

Initially, the Board notes, that, as discussed in the Introduction herein, the Veteran had two periods of active duty, from June 1998 to June 2002, and from January 2004 to April 2005.  However, following his January 2009 substantive appeal (VA Form 9), he informed VA that he had returned to active duty as of April 13, 2009.  Of record are copies of orders that reflect the Veteran was ordered to active duty in support of Operation Iraqi Freedom for a period commencing May 2, 2009.  His active duty commitment was not to exceed 400 days or approximately 13 months.  

While it appears the Veteran was expected to return from his deployment sometime in 2010, it is not entirely clear whether or not he is still on active duty.  That said, even though compensation shall not be paid during any period in which a veteran receives active service pay (see 38 C.F.R. § 3.700 (2010)), VA General Counsel has held that VA should process claims of veterans who are currently on active duty in the same fashion as it would have for veterans who did not return to active duty.  VAOPGCPREC 10-2004 (Sept. 21, 2004); 72 Fed. Reg. 5,801 (2007).  Accordingly, the following evidentiary development should be completed to the extent possible.  

First, an attempt should be made to verify the Veteran's most recent period of active service and to obtain any additional service treatment records for that period, to include entrance and separation examinations.  

In addition, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Also, further review of the claims folder reveals that Veteran has not been afforded a pertinent VA examination of the service-connected disabilities on appeal since 2005.  Because there may have been significant changes in these service-connected disabilities since then, a more contemporaneous medical examination is needed, particularly, given the passage of time since his last VA examination.  See e.g. Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses the level of impairment since previous examination].  See also Green, supra (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. 


App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

The examination to be conducted on remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present symptomatology, as well as any significant pertinent interval medical history since his last VA examination in 2005.  The examiner should also be asked to render findings as to extent of functional loss due to pain and/or weakness, to include with repeated use and during flare-ups.  See 38 U.S.C.A. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should clarify through the National Personnel Records Center (NPRC), the Nebraska Army National Guard, and any other appropriate sources the dates of the Veteran's current period of active duty, including the date that such active duty ends (or ended). 

Thereafter, and only after it has been confirmed that the Veteran is no longer on active duty, the AMC/RO should obtain service treatment records from his most recent period of active duty beginning on May 2, 2009, particularly entrance and separation examination reports and reports of clinical evaluations.  Copies of all such available documents should be associated with the Veteran's claims file.  Any unsuccessful attempts to obtain this evidence should be properly documented in the claims file, to include the preparation of a memorandum of unavailability, if warranted.



2.  Ask the Veteran to provide any medical records, not already in the claims file, pertaining to recent treatment or evaluation of his knees, ankles, low back, and left shoulder, and to provide the identifying information and any necessary authorization to enable the AMC/RO to obtain such evidence on his behalf.  All pertinent records should be obtained and associated with the claims folder.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

3.  The Veteran should undergo an appropriate VA examination.  If necessary, the AMC/RO should wait until such time that the Veteran has returned from his deployment and is available to report for a VA examination.  The claims folder must be made available to the examiner(s) for review of the case, and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies, including X-rays, should be performed, and the examiner should review the results of any testing prior to completing the report.  

With respect to each knee, the examiner should:

a) conduct range of motion testing (expressed in degrees, with standard ranges provided for comparison purposes) and should note the presence (including degree) or absence of any ankylosis.  He/she should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

b) indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

c) indicate whether the Veteran has either instability or recurrent subluxation, and if so, indicate whether such symptoms are best described as slight, moderate, or severe.  The examiner should also indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint.  

d) indicate whether the Veteran demonstrates malunion of the tibia and fibula, and if so, whether any accompanying knee or ankle disability is best described as slight, moderate, or marked.  The examiner should also indicate whether the Veteran has nonunion of the tibia and fibula with loss of motion, requiring a brace.  

e) address the impact of the Veteran's service-connected right and left knee disabilities on his ability to work.  

With respect to each ankle, the examiner should:

a) conduct range of motion testing (expressed in degrees, with standard ranges provided for comparison purposes).  If the Veteran demonstrates limited ankle motion, the examiner should indicate whether it is best described as moderate or marked.  He/she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the joint.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

b) indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

c) indicate whether there is ankylosis present, and if so, whether such is at (i) plantar flexion less than 30 degrees; (ii) plantar flexion between 30 and 40 degrees, or dorsiflexion between 0 and 10 degrees; or (iii) in plantar flexion at more than 40 degrees, or dorsiflexion at more than 10 degrees with abduction, adduction, inversion or eversion deformity.

d) indicate whether the Veteran has ankylosis of the substragalar or tarsal joint (either in poor weight-bearing position, or in good weight-bearing position) or malunion of the os calcis or astralgus, and if so, whether it is best described as moderate or marked.  The examiner should indicate whether there is any evidence of astragalectomy.

e) address the impact of the Veteran's service-connected bilateral ankle disabilities on his ability to work.  

With regard to the low back disability the examiner should:

a) conduct range of motion testing (expressed in degrees, with standard ranges provided for comparison purposes), and discuss the extent of any ankylosis (favorable or unfavorable), of the Veteran's lumbar spine.  He/she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

b) indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

c) discuss the presence, or absence, of any associated muscle spasm or spinal deformity.  

d) describe any neurological manifestations and symptomatology and offer an opinion as to whether the Veteran has any separately ratable neurological disability (in addition to orthopedic disability) as a manifestation of the service-connected mechanical low back strain.

e) The examiner should also address the impact of the Veteran's service-connected mechanical low back strain on his ability to work.  

With regard to the left shoulder disability the examiner should:

a) conduct range of motion testing of the left shoulder (expressed in degrees, with standard ranges provided for comparison purposes).  If the Veteran demonstrates limited shoulder motion, the examiner should indicate whether it is best characterized as: limited to (1) shoulder level; (2) midway between the side and shoulder level; or (3) 25 degrees from the side.  The examiner must state whether the Veteran is right hand or left hand dominant.  

He/she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

b) indicate whether, in view of the overall functional limitations imposed by the Veteran's left shoulder disability, is it comparable to ankylosis of the scapulohumeral articulation that is (i) favorable, with abduction possible to 60 degrees, and the Veteran able to reach his mouth and head; (ii) intermediate between favorable and unfavorable; or (iii) unfavorable abduction limited to 25 degrees from the side. 

c) indicate whether there is malunion of the humerus, and if so, whether it is productive of moderate or marked deformity.  The examiner should state whether there is recurrent dislocation at the scapulohumeral joint, and if so, whether there are (i) infrequent episodes, with guarding of movement only at the shoulder level, or (ii) frequent episodes, with guarding of all arm movements.  The examiner should also state whether there is fibrous union, non-union (a false flail joint), or loss of the head (flail shoulder). 

 d) indicate whether there is dislocation, malunion, or non-union (either with or without loose movement) of the clavicle or scapula.

e) address the impact of the Veteran's service-connected left shoulder on his ability to work.  

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate each issue.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


